Citation Nr: 1400690	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  10-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an initial disability rating (evaluation) in excess of 10 percent for left hip chronic strain/labral tear (hereinafter "left hip disability").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 






INTRODUCTION

The Veteran served on active duty from June 2001 to November 2001 and from February 2003 to May 2004.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which, in pertinent part, granted service connection for chronic strain/labral tear left hip (also claimed as a pelvic condition) and assigned an initial 10 percent rating.  

In the May 2010 substantive appeal (VA Form 21-4138 submitted in lieu of VA Form 9) the Veteran appealed only the 10 percent initial disability rating assigned for the service-connected left hip disability and did not appeal the 10 percent initial disability rating assigned for the service-connected left knee disability that the Veteran had previously disputed in a February 2010 notice of disagreement.  As such, the claim of entitlement to an initial rating in excess of 10 percent for the Veteran's left knee disability is not in appellate status before the Board.

In reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA"/VBMS system to insure a total review of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that his service-connected left hip disability is worse than the current 10 percent evaluation contemplates and contends that a higher evaluation is warranted.  The Board finds that further development is required prior to adjudicating the Veteran's claim of entitlement to an initial rating in excess of 10 percent for the service-connected left hip disability.  See 38 C.F.R. § 19.9 (2013). 

A December 2012 rating decision, which granted a temporary disability rating of 100 percent effective October 5, 2012 through November 30, 2012 based on surgical or other treatment of the left hip disability necessitating convalescence, listed, in pertinent part, the following evidence that has not been associated with the claims file: statement in support of claim (VA Form 21-4138), received October 12, 2012; Hip Arthroscopy Post-Operative Care and Rehabilitation Protocol, received October 12, 2012; Veterans Claims Assistance Act of 2000 (VCAA) letter, dated October 30, 2012; Fairview Health Services bill statement, dated October 26, 2012; Discharge Orders and Instructions for Patient/Family, University of Minnesota Medical Center, Fairview, dated October 5, 2012; Memorandum from Audubon County Memorial Hospital, dated October 24, 2012; statement in support of claim (VA Form 21-4138), received November 2, 2012; VCAA Notice response, received November 2, 2012; and Operative Report, University of Minnesota Medical Center, Fairview, dated October 5, 2012.  The RO/AMC should associate these records with the claims file.  

Additionally, review of the record indicates that the last VA examination for the Veteran's left hip disability was in June 2010.  The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of his left hip disability.  In October 2012, the Veteran underwent a left hip arthroscopy, cam resection, and labral repair.  In a November 2013 appellant's brief, the Veteran's representative requested that the Veteran be afforded a new VA examination to evaluate the current severity of the left hip disability contending the June 2010 VA examination was too old to adequately evaluate the current level of disability.  The Board finds that further examination is required so that the decision is based on a record that contains a current examination.  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).   

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should associate the records listed on the December 2012 rating decision with the record, specifically: statement in support of claim (VA Form 21-4138), received October 12, 2012; Hip Arthroscopy Post-Operative Care and Rehabilitation Protocol, received October 12, 2012; Veterans Claims Assistance Act of 2000 (VCAA) letter, dated October 30, 2012; Fairview Health Services bill statement, dated October 26, 2012; Discharge Orders and Instructions for Patient/Family, University of Minnesota Medical Center, Fairview, dated October 5, 2012; Memorandum from Audubon County Memorial Hospital, dated October 24, 2012; statement in support of claim (VA Form 21-4138), received November 2, 2012; VCAA Notice response, received November 2, 2012; and Operative Report, University of Minnesota Medical Center, Fairview, dated October 5 2012.

If any of the records listed above are not in the possession of the RO/AMC, the RO/AMC should contact the Veteran and ask him to authorize the release of information to the V A for the private treatment records identified on the December 2012 rating decision and all reasonable attempts should be made to obtain such records. 

2.  The RO/AMC should obtain and associate with the record all VA treatment records pertaining to the left hip dated after November 19, 2012. 

3.  Then, schedule the Veteran for a VA examination to determine the current severity of the service-connected hip disability.  The claims folder should be made available to the examiner.  The VA examiner should review any additional evidence associated with the record.  All indicated tests, including range of motion testing, should be performed and the findings reported.  The examiner should indicate, expressed in terms of the additional range of motion loss, whether the left hip disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  

4.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


